Appeal from an order of the Family Court, Erie County (Deborah A. Haendiges, J.), entered December 28, 2004 in two proceedings pursuant to Family Court Act article 6. The order, among other things, granted the parties joint custody of the child, designated the mother as the primary residential parent, denied the mother’s request for the child to relocate with the mother, *1237and ordered that the child’s residence shall not be relocated more than a 30-mile travel distance from the father’s residence without prior court approval or the parties’ consent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present — Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Green, JJ.